Judgment was entered by the trial court in this case for plaintiff in error Cook. The Fort Worth Court of Civil Appeals reversed and remanded that judgment. See Jackson v. Cook,82 S.W.2d 154, where the facts are fully stated.
The law questions presented, and the controlling facts, are precisely identical in this case with those of Palmer Publishing Co. v. Smith, this day decided. [130 Tex. 346]. Upon this latter authority, and for the reasons stated in the opinion therein, the judgment of the Court of Civil Appeals in the present case is reversed and that of the trial court is affirmed.
Opinion adopted by the Supreme Court October 20, 1937.
Rehearing overruled December 1, 1937.